UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-16435 Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (zip code) Registrant's Telephone Number:(802) 334-7915 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file for such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ At November 05, 2012, there were 4,793,743 shares outstanding of the Corporation's common stock. FORM 10-Q Index Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 45 Item 4 Controls and Procedures 45 PART II OTHER INFORMATION Item 1 Legal Proceedings 46 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6 Exhibits 46 Signatures 47 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) The following are the unaudited consolidated financial statements for Community Bancorp. and Subsidiary, "the Company". 3 Community Bancorp. and Subsidiary September 30 December 31 September 30 Consolidated Balance Sheets (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $50,631,000 at 09/30/12, $30,289,000 at 12/31/11 and $37,397,000 at 09/30/11) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) ) Deferred net loan costs (fees) ) Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Core deposit intangible Goodwill Other real estate owned (OREO) 0 Prepaid expense - Federal Deposit Insurance Corporation (FDIC) Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ $ NOW Money market funds Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock - $2.50 par value; 10,000,000 shares authorized, 5,007,099 shares issued at 09/30/12, 4,938,262 shares issued at 12/31/11 and 4,914,777 shares issued at 09/30/11 Additional paid-in capital Retained earnings Accumulated other comprehensive income Less: treasury stock, at cost; 210,101 shares at 09/30/12, 12/31/11 and 09/30/11 ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The Quarter Ended September 30, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Other income from loans Net realized gains on sale of securities available-for-sale 0 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at September 30, $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For the Nine Months Ended September 30, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Other income from loans Net realized gains on sale of securities available-for-sale 0 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax (benefit) expense ) Net income $ $ Earnings per common share $ $ Weighted average number of common sharesused in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at September 30, $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Community Bancorp. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) For The Quarter Ended September 30, Net income $ $ Other comprehensive loss, net of tax: Change in unrealized holding gain on securities available-for-sale arising during the period ) ) Reclassification adjustment for gains realized in income 0 Net change in unrealized gain ) ) Tax effect Other comprehensive loss, net of tax ) ) Total comprehensive income $ $ Community Bancorp. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) For the Nine Months Ended September 30, Net income $ $ Other comprehensive income, net of tax: Change in unrealized holding gain on securities available-for-sale arising during the period Reclassification adjustment for gains realized in income 0 Net change in unrealized gain Tax effect ) ) Other comprehensive income, net of tax Total comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 Community Bancorp. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, bank premises and equipment Provision for loan losses Deferred income tax ) Net gain on sale of securities available-for-sale ) 0 Net gain on sale of loans ) ) (Gain) loss on sale of OREO ) Gain on Trust LLC ) ) Amortization of bond premium, net Write down of OREO 0 Proceeds from sales of loans held-for-sale Originations of loans held-for-sale ) ) Increase (decrease) in taxes payable ) (Increase) decrease in interest receivable ) Amortization of prepaid FDIC insurance assessment Decrease (increase) in mortgage servicing rights ) Increase in other assets ) ) Increase in cash surrender value of bank owned life insurance ) ) Amortization of core deposit intangible Amortization of limited partnerships Decrease in deferred loan costs (fees) ) ) Decrease in interest payable ) ) Increase (decrease) in accrued expenses ) Decrease in other liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Investments - held-to-maturity Maturities and pay downs Purchases ) ) Investments - available-for-sale Maturities, calls, pay downs and sales Purchases ) ) Proceeds from redemption of restricted equity securities 0 (Decrease) increase in limited partnership contributions payable ) Investments in limited partnerships ) ) Increase in loans, net ) ) Proceeds from sales of bank premises and equipment, net of capital expenditures ) ) Proceeds from sales of OREO Recoveries of loans charged off Net cash used in investing activities ) ) 8 Cash Flows from Financing Activities: Net (decrease) increase in demand and NOW accounts ) Net increase in money market and savings accounts Net decrease in time deposits ) ) Net increase in repurchase agreements Net increase in short-term borrowings 0 Repayments on long-term borrowings ) ) Decrease in capital lease obligations ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Schedule of Cash Paid During the Period Interest $ $ Income taxes $ $ Supplemental Schedule of Noncash Investing and Financing Activities: Change in unrealized gain on securities available-for-sale $ $ Loans transferred to OREO $ $ Investments in limited partnerships Investments in limited partnerships $ ) $ ) (Decrease) increase in limited partnership contributions payable ) $ ) $ ) Common Shares Dividends Paid Dividends declared $ $ Increase in dividends payable attributable to dividends declared ) ) Dividends reinvested ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 9 Notes to Consolidated Financial Statements Note 1.Basis of Presentation and Consolidation The interim consolidated financial statements of Community Bancorp. and Subsidiary are unaudited.All significant intercompany balances and transactions have been eliminated in consolidation.In the opinion of management, all adjustments necessary for the fair presentation of the financial condition and results of operations of the Company contained herein have been made.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2011 contained in the Company's Annual Report on Form 10-K.The results of operations for the interim period are not necessarily indicative of the results of operations to be expected for the full annual period ending December 31, 2012, or for any other interim period. Note 2.Recent Accounting Developments In April 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-03, “Reconsideration of Effective Control for Repurchase Agreements,” amending the criteria under Accounting Standards Codification (ASC) Topic 860 for determining whether the transferor under a repurchase agreement involving a financial asset has retained effective control over the financial asset and therefore must account for the transaction as a secured borrowing rather than a sale.The guidance removes from the effective control criteria the consideration of whether the transferor has the ability to repurchase or redeem the financial asset on substantially the agreed terms.The guidance is applied prospectively and is effective for new transactions and for existing transactions that are modified as of the beginning of the first interim or annual period beginning on or after December 15, 2011.Adoption of ASU 2011-03 did not have a material impact on the Company’s consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement:Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in United States Generally Accepted Accounting Principles (US GAAP) and IFRS,” amending ASC Topic 820.Although ASU 2011-04 deals primarily with development of a single fair value framework for US GAAP and International Financial Reporting Standards, the ASU also contains additional guidance on fair value measurements.Among other things, ASU 2011-04: clarifies how a principal market is determined; addresses the fair value measurement or counterparty credit risks and the concept of valuation premise and highest and best use of nonfinancial assets; prescribes a model for measuring the fair value of an instrument classified in shareholders’ equity; limits the use of premiums or discounts based on the size of a holding; and requires certain new disclosures, including disclosures of all transfers between Levels 1 and 2 of the fair value hierarchy, whether or not significant, and additional disclosures regarding unobservable inputs and valuation processes for Level 3 measurements.The guidance in ASU 2011-04 is to be applied prospectively, and is effective for interim and annual periods beginning on or after December 15, 2011.Adoption of ASU 2011-04 did not have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income,” amending Topic 220.The amendments provide that an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The Company has chosen the latter option.This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The ASU does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income, nor does it require any transition disclosures.The amendments in this ASU are applied retrospectively, and are effective for fiscal years and interim periods beginning after December 15, 2011.In December 2011, the FASB issued ASU No. 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05”, which defers the effective date of a requirement in ASU 2011-05 related to reclassifications of items out of accumulated other comprehensive income.The deferral of the effective date was made to allow the FASB time to consider whether to require presentation on the face of the financial statements of the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented.Adoption of ASU 2011-05 did not have a material impact on the Company’s consolidated financial statements. In September 2011, the FASB issued ASU 2011-08, “Testing Goodwill for Impairment,” amending Topic 350.The guidance changes the manner of testing of goodwill for impairment by providing an entity with the option of first assessing qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not (more than 50%) that the fair value of a reporting unit is less than its carrying amount. Such qualitative factors may include the following: macroeconomic conditions; industry and market considerations; cost factors; overall financial performance; and other relevant entity-specific events.If an entity elects to perform a qualitative assessment and determines that an impairment is more likely than not, the entity is then required to perform the existing two-step quantitative impairment test; otherwise, no further analysis is required.An entity also may elect not to perform the qualitative assessment and instead go directly to the two-step quantitative impairment test.These changes are effective for fiscal years beginning on or after December 15, 2011.The Company does not expect that adoption of the ASU will have a material impact on the Company’s consolidated financial statements. 10 In December 2011, the FASB issued ASU 2011-11, “Balance Sheet (Topic 210):Disclosures about Offsetting Assets and Liabilities,” amending Topic 210.The amendments require an entity to disclose both gross and net information about both instruments and transactions that are eligible for offset on the balance sheet and instruments and transactions that are subject to an agreement similar to a master netting arrangement.This guidance is effective for annual periods beginning on or after January 1, 2013 and interim periods within those annual periods, with retrospective disclosure for all comparative periods presented.The Company is evaluating the impact of ASU 2011-11 but does not expect that adoption of the ASU will have a material impact on the Company’s consolidated financial statements. In July 2012, the FASB issued ASU 2012-02, “Intangibles-Goodwill and Other (Topic 35): Testing Indefinite-Lived Intangible Assets for Impairment,” amending Topic 350. The guidance allows entities to first perform an optional qualitative assessment to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired in order to determine whether the asset should be further evaluated under quantitative impairment testing. The guidance does not revise the requirement that indefinite-lived intangible assets be tested for impairment at least annually, or more frequently if circumstances warrant, although it does revise the examples of events and circumstances that an entity should consider during interim periods. The ASU is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, although early adoption is permitted. The Company is evaluating the impact of ASU 2012-02 but does not expect its adoption will have a material impact on the Company’s consolidated financial statements. Note 3.Earnings per Common Share Earnings per common share amounts are computed based on the weighted average number of shares of common stock issued during the period (retroactively adjusted for stock splits and stock dividends), including Dividend Reinvestment Plan shares issuable upon reinvestment of dividends declared, and reduced for shares held in treasury. The following table illustrates the calculation for the periods ended September 30, as adjusted for the cash dividends declared on the preferred stock: For The Quarter Ended September 30, Net income, as reported $ $ Less: dividends to preferred shareholders Net income available to common shareholders $ $ Weighted average number of common shares used in calculating earnings per share Earnings per common share $ $ For the Nine Months Ended September 30, Net income, as reported $ $ Less: dividends to preferred shareholders Net income available to common shareholders $ $ Weighted average number of common shares used in calculating earnings per share Earnings per common share $ $ 11 Note 4.Investment Securities Securities available-for-sale (AFS) and held-to-maturity (HTM) as of the balance sheet dates consisted of the following: Gross Gross Amortized Unrealized Unrealized Fair Securities AFS Cost Gains Losses Value September 30, 2012 U.S. Government sponsored enterprise (GSE) debt securities $ U.S. Government securities U.S. GSE preferred stock 0 $ December 31, 2011 U.S. GSE debt securities $ U.S. Government securities U.S. GSE preferred stock 0 $ September 30, 2011 U.S. GSE debt securities $ U.S. Government securities 0 U.S. GSE preferred stock 0 $ Gross Gross Amortized Unrealized Unrealized Fair Securities HTM Cost Gains Losses Value* September 30, 2012 States and political subdivisions $ $ $
